Appeal by the employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board which allowed compensation to the claimant for disability. The only question involved is whether or not claimant’s disability was the result of an accidental injury. The employer operated a chain of grocery stores, and claimant’s duties as a maintenance man required him to make general repairs to equipment. On the occasion involved here claimant was required to repair by soldering several holes in the galvanized floor of a refrigerated vegetable storage box. The temperature inside the box was approximately forty degrees F. The temperature outdoors was approximately seventy-flve degrees F. Claimant was thus occupied for one hour and a half, leaving and re-entering the box on occasions to get tools and materials. He thus exposed himself to extremes of heat and cold. Thereafter he suffered chills and an upper respiratory infection which developed into pulmonary tuberculosis. This condition is causally connected with the exposure by medical testimony. It appears that the exposure was unusual in that this was the longest period of time which claimant had been required to spend in a refrigerated box. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board upon the authority of Matter of Westbrook v. Southside Sportsmen’s Club of Long Is. (274 App. Div. 954, affd. 299 1ST. Y. 748). Present — Foster, P. J., Heffeman, Deyo, Bergan knd Coon, JJ. [See post, p. 870.]